            Case 8:20-cv-00646-PJM Document 8 Filed 05/29/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

MONICA JEFFRIES,                                            *

Plaintiff                                                   *

v                                                           *   Civil Action No.: PJM-20-646

EQUIFAX CREDIT BUREAU, et al.,                              *

Defendants                                     *
                                              ***
                                       MEMORANDUM OPINION

        The above-entitled case was initially filed by Plaintiff Monica Jeffries in the District Court

for Prince George’s County, Maryland on December 10, 2019. It is now pending in this Court by

virtue of a Notice of Removal, also filed by Plaintiff Monica Jeffries, on March 4, 2020. ECF No.

1, see also Jeffries v. Equifax Credit Bureau, et al, Case No. 0502-003688902019 (D. Ct. Pr.

George’s).1 Jeffries filed Motions to Dismiss Erroneous Credit Information (ECF No. 3), for

Leave to Proceed in Forma Pauperis (ECF No. 5) and to Amend Complaint (ECF No. 6) which in

light of the dismissal of this case are denied without prejudice.

        Under 28 U.S.C. § 1441 a civil action filed in a State court is removable only if the United

States District Court to which it is removed has original jurisdiction over the claims raised in the

complaint. “The notice of removal of a civil action or proceeding shall be filed within thirty days

after the receipt by the defendant, through service or otherwise, of a copy of the initial pleading

setting forth the claim for relief upon which such action or proceeding is based, or within thirty

days after the service of summons upon the defendant if such initial pleading has then been filed

in court and is not required to be served on the defendant, whichever period is shorter.” 28



1
        See http://casesearch.courts.state.md.us/inquiry.
          Case 8:20-cv-00646-PJM Document 8 Filed 05/29/20 Page 2 of 2



U.S.C.A. § 1446(b) (emphasis supplied). As noted, Jeffries is the plaintiff in the underlying State

case. Removal of a State case that asserts a federal claim is a tool reserved for the Defendant in

the action filed. Here, Jeffries chose the forum in which to file her Complaint. Accordingly, the

case shall be remanded to the State court for all further proceedings as that court deems

appropriate. A separate Order follows.


May 29, 2020                                 _____________/s/___________________
DATE                                               PETER J. MESSITTE
                                             UNITED STATES DISTRICT JUDGE




                                                2
